Citation Nr: 0011272	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  96-03 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability.  

2.  Entitlement to service connection for a psychosis, under 
the provisions of 38 U.S.C.A. § 1702, for medical care 
purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel




INTRODUCTION

The veteran had active service from June 1989 to September 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1994 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between any 
acquired psychiatric disability and service.

2.  The appellant is a Persian Gulf veteran who was separated 
from active service in September 1990. 

3.  There is no competent evidence of a psychosis within two 
years after the veteran's seperation from service.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for an 
acquired psychiatric disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim for service connection for a psychosis, under 
the provisions of 38 U.S.C.A. § 1702, for medical care 
purposes, is not well grounded.  38 U.S.C.A. § 5107(a).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records do not contain findings referable 
to an acquired psychiatric disorder.  The service medical 
records do show that the veteran was hospitalized in 
September 1990 following a drug overdose.  The diagnoses were 
drug overdose, suicide attempt, and personality disorder.  
The post-service medical evidence does not show a medical 
diagnosis of a psychiatric disorder during the veteran's 
initial post-service year.

Medical records from Texas Department of Criminal Justice, 
Institutional Division, Bill Clements Unit dated in April 
1994 show that the veteran was transferred because he 
reported that he experienced auditory hallucinations and was 
paranoid.  

At that time, he reported that in June 1992, while 
incarcerated at a county jail he had reportedly attempted 
suicide due to a depressed state of mind.  It was noted that 
the veteran was evaluated in the state correctional system in 
November 1992 and diagnosed with the following: Axis I- 
cocaine, cannabis abuse, in remission, Axis II- borderline 
personality traits.  Subsequently in October 1993, the 
veteran was diagnosed with major depression with psychosis.  
In March 1994, he was diagnosed with schizophrenia, paranoid, 
chronic.  

He also reported that he initially began to experience 
auditory hallucination during service.  He reported that at 
this time he attempted suicide due to depression.  He 
reported that he had behavioral problems during service.  He 
reported that he experienced physical abuse at the hands of 
his stepfather as a child and began to feel paranoid.  He 
denied any type of psychological or psychiatric treatment 
prior to incarceration.  He reported a history of 
polysubstance abuse.  

Medical records from the psychiatric center at a correctional 
facility dated in May 1994, show that the veteran was 
admitted for further evaluation and treatment for his 
schizophrenia, paranoid type.  It was noted that the veteran 
had been referred due to his inability to deal with emotional 
stressors.  The veteran reported that he experienced auditory 
hallucinations.  He denied suicidal or homicidal ideation.  
He reported that some of his symptoms were related to cocaine 
and other street drugs.  He also reported head trauma.  

On examination, he was oriented to place, time, and person.  
He was coherent, but not goal directed.  He had poor abstract 
thinking.  He had poor judgment and poor impulse control.  He 
was neither delusional nor acutely psychotic.  The diagnoses 
were: Axis I- reactive psychosis, in remission, generalized 
anxiety disorder; Axis II- personality disorder, antisocial; 
Axis IV-psychosocial stressors: 4, severe due to 
incarceration; and Axis V- Global Assessment of Functioning 
last year: 50.  Current 45. 

The veteran was evaluated a second time in May 1994.  On 
examination, he was cooperative with spontaneous and coherent 
speech.  His tempo of speech was slightly slow and tone was 
soft, with goal directed speech.  He presented signs of 
anxiety and mild depression.  He reported the he experienced 
auditory hallucinations.  He admitted to paranoid ideation.  
He was oriented in all spheres and his memory was intact.  He 
denied suicidal and homicidal ideation.  His affect was flat 
with constricted mood.  The impressions were: Axis I- 
schizophrenia, paranoid type, chronic, by history; Axis II- 
deferred; Axis III- none known; Axis IV- psychosocial 
stressors-4, severe due to incarceration; and Axis V- GAF 45.

The veteran was accorded a VA examination in April 1997.  He 
reported a history of a sexual assault while incarcerated, 
and that he reexperienced the episode.  He reported 
nightmares of the incident.  The diagnoses were: Axis I- 
major depressive disorder, improved by history; rule out 
schizoaffective disorder, depressed post traumatic stress 
disorder; rule out generalized anxiety disorder, alcohol 
dependence, in remission due to incarceration, cocaine 
dependence, in remission, secondary to incarceration; Axis 
II- dependent traits, rule out personality disorder; Axis 
III- none; Axis IV- incarceration; and Axis V- GAF 60.  

Pertinent Law and Regulations

The threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim, that is, a 
claim which is plausible and meritorious on its own or 
capable of substantiation. If he has not, his appeal must 
fail. 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
78 (1990).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 507 
(1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1999).  Certain 
other diseases, such as psychosis, shall be presumed to be 
service connected although not otherwise established as 
incurred in service, if manifested to a compensable degree of 
10 percent or more within one year following service 
discharge.  38 C.F.R. § 3.309(d) (1999).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).

Analysis

Entitlement Service Connection for an Acquired Psychiatric 
Disability 

The veteran submitted his application for VA compensation 
benefits in June 1994.  Private and VA medical records 
contain findings of depression, schizophrenia, and PTSD.  He 
has, therefore, submitted evidence of a medical diagnosis of 
a current disability for the purposes of well-groundedness.  
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  There is 
also evidence of a disease or injury in service, in the form 
of the service medical records showing that the veteran had 
made a suicide attempt.

What is lacking under the Caluza test in the present case is 
competent evidence of a link between the post-service 
diagnoses and service.  In this regard the Board notes that 
post-service medical records show treatment for a number of 
psychiatric conditions, including depression, schizophrenia 
and possible PTSD.  

Under the provisions of 38 U.S.C.A. § 1112(a) (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999), a psychosis becoming manifest 
to a degree of 10 percent or more within one year of 
separation from service will be presumed to be service 
connected.  These provisions essentially eliminate the need 
for nexus evidence where they are applicable.  Savage v. 
Gober, supra.  In the instant case, there are no clinical 
records, or other competent medical evidence, of a psychosis 
manifested to a degree of 10 percent within one year of 
service.  The veteran was initially diagnosed with a 
psychiatric disability (major depression with psychosis) in 
October 1993.  The veteran has consistently reported that he 
received no psychiatric treatment during service or prior to 
incarceration.  

The veteran has asserted that his acquired psychiatric 
disability diagnosed after service was part of the 
symptomatology (suicide attempt) reported during service.  
However, there is no competent evidence of a nexus between 
the post service psychiatric disability and service.  

As a lay person the veteran would not have the requisite 
medical expertise to attribute a current psychiatric 
disability to service.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  A competent medical opinion is necessary to link 
any acquired psychiatric disability to service.  Such 
evidence is lacking in this case.

In the absence of competent evidence of a nexus between an 
acquired psychiatric disability and service, the claim is not 
well grounded and must be denied.

Under the provisions of 38 U.S.C.A. § 5103(a) (West 1991), if 
a claimant's application for benefits is incomplete, VA shall 
notify the claimant of the evidence necessary to complete the 
application.

The Court has interpreted this statute as imposing an 
obligation on VA, depending on the facts of the case, to 
inform claimants of the evidence needed to render their 
claims well grounded.  Robinette v. Brown, 8 Vet. App. 69 
(1995).

In the instant case the Board notes that the RO has informed 
the veteran of the necessary evidence in its notices of 
decisions and in the statement of the case. 

In view of the foregoing, the Board finds that no further 
duty to inform him of the evidence necessary to submit a 
well-grounded claim, as mandated by 38 U.S.C.A. § 5103(a), 
Beausoliel v. Brown, 8 Vet. App. 69 (1995).

Entitlement to Service Connection for Psychosis for Treatment 
Purposes

For the purposes of medical care, a veteran of World War II, 
the Korean conflict, the Vietnam era or the Persian Gulf War 
who developed an active psychosis (1) within two years after 
discharge or release from active military , naval or air 
service, and (2) before the end of the two year period 
beginning on the last day of the Persian Gulf War,  

In the veteran's case, he performed active service in the 
Persian Gulf era and was separated from active service in 
September 1990.  However, the evidence shows the  initial 
findings of major depression with psychosis was not reported 
until October 1993, more than two years after his separation 
from service, and thus, it is not subject to presumptive 
service connection for purposes of treatment under the 
provisions of § 1702.  As such, there is no plausible basis 
upon which to predicate this claim and it is denied as not 
well grounded.  See 38 U.S.C.A. §§ 1702, 5107 (West 1991).


ORDER

Service connection for an acquired psychiatric disability is 
denied.  

Entitlement to service connection for a psychosis, under the 
provisions of 38 U.S.C.A. § 1702, for medical care purposes 
is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

